Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021 has been entered.

Response to Amendment
The amendment filed on January 4, 2021 has been entered.  Amendment of claims 1 and 9-13 is acknowledged. Claims 8 and 4-17 are cancelled.  Claims 18-35 are newly added.  Claims 3 and 13 are withdrawn pursuant to Applicants' election filed on December 2, 2019.  Claims 1-2, 4-7, 9-12, 18-35 are currently under consideration in this application.
The rejection of claims 1, 2, 4-8, 10 and 14-16 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.
The rejections of claim 12 under 35 USC 101 and 35 USC 103 are withdrawn in view of Applicant's claim amendment. 

Specification
The disclosure is objected to because of the following informalities:
The use of the terms FM® 1-43, FM® 1-43FX, FM® 4-64, FM® 4-64FX, and FM® 2-10 which are trade names or marks used in commerce, have been noted in this application (¶ 35). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 18, 29-30 and 35 are objected to because of the following informalities:  
In claim 18, line 4 and claim 30, line 3, "excitation wavelengths" should be amended to "an excitation wavelength."
In claim 29, line 2 and claim 35, line 2, "UV" should be first presented in fully expanded form: ultraviolet (UV).  Claims 29 and 35 also have grammatical errors and should be amended to “wherein the treating comprises heating, adding an antibiotic drug, adding an antibacterial drug, adding ethanol, or ultraviolet irradiation.”
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 12 contain the trademark/trade name FMTM 1-43.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe N-(3-Triethylammoniumpropyl)-4-(4-(Dibutylamino) Styryl) Pyridinium Dibromide and, accordingly, the identification/description is indefinite.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 4, 5, 10, 18-21 and 25-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Missing claims 9 and 11, which depend from claim 1 and claim 10.  They do not add any limitations to integrate the judicial exception into a practical application or add any limitations that are not well-understood, routine and conventional in the art.
Claim 1 recites "A method for differentiating between live and inactivated bacteria in a treated sample" comprising a step of "calculating a ratio I2/I1" and "determining whether the bacterial cell is live or inactivated based on the calculated I2/I1 ratio". Dependent claims 2, 4, 5, and 10 further limit the abstract idea and are directed to the judicial exception. Claim 18 recites "A method for differentiating between live and inactivated bacteria in a sample" comprising a step of "comparing the first emission fluorescence spectra with an emission fluorescence spectra generated from a sample comprising live bacteria only to determine a spectral shift". Claims 19-21 and 25-29 further limit the abstract idea and are directed to the judicial exception. Claim 30 recites "A method for differentiating between live and inactivated bacteria in a sample and stained with a single membrane-associated dye" comprising a step of "comparing the first emission fluorescence spectra with an emission fluorescence spectra generated from a sample comprising live bacteria only to determine a spectral shift". Dependent claims 31-35 further limit the abstract idea and are directed to the judicial exception. These steps are directed to activities that are interpreted as mental processes because they can be reasonably performed by the human mind (including an observation, 
The additional steps recited in claims 1, 10, 18, 25-27, 30-33 are directed to staining, illuminating, and measuring the sample/creating fluorescence spectra and are recited at a high level of generality, which do not set forth actual method steps and are insufficient in adding significantly more than the judicial exception. 
Regarding claims 2, 4, 5, 19-21, 28-29 and 34-35, the additionally recited steps include: the membrane-associated dye is FM1-43 (claim 2), the excitation wavelength is between 488 and 570 nm (claims 4-5, 21), the single membrane-associate dye is a styryl dye (claim 19), the excitation wavelength is between the range of 360 and 570 nm (claim 20), the treating step comprises an antimicrobial drug, heating, antibiotic or antibacterial treatment, ethanol or UV irradiation (claims 28-29 and 34-35). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because staining cells with FM1-43/styryl dye, illuminating with an excitation wavelength between 360 and 570 nm, and treating cells with an antimicrobial are well-understood, routine, and conventional as evidenced by Nuding (Nuding et al., A Flow Cytometric Assay To Monitor Antimicrobial Activity Of Defensins And Cationic Tissue Extracts, 2006, Journal Of Microbiological Methods, 65(2), 335-345: Pg. 336, Col. 1, ¶ 2, lines 1-2: HBD-3 (recombinant human beta-defensin 3) has a molecular mass of 5.16 kDa, exhibits abroad-spectrum antimicrobial activity; Pg. 337, Col. 1, 2.3 Antimicrobial Assay, ¶ 2, lines 1-5: The protocol of viability testing with Pg. 338, 2.4 Flow Cytometry, lines 1-3: The flow cytometric assay was performed on a FACSCalibur flow cytometer (BD, Sparks) with anargon laser with an excitation wavelength of 490 nm) and Glukhman (US20110177549A1: ¶137, lines 1-3: Fluorescent staining of the microbial cell preparations was conducted at room temperature (about 25°C.) using FM1-43 styryl dye; ¶ 138, lines 1-4: Fluorescent images of the signal emitting samples were obtained using Axiovert 200 Microscope (Karl Zeiss), 1.3NA Plan Neofluor X10 objective (BP 450-490 excitation filter (Excitation: 450-490 nm). Therefore, the additional elements do not amount to significantly more than the judicial exception.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-2, 4-7, 9-11 and 18-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nuding (Nuding, et al., A Flow Cytometric Assay to Monitor Antimicrobial Activity of Defensins and Cationic Tissue Extracts, 2006, Journal of Microbiological Methods, 65(2), 335-345) in view of Glukhman (US20110177549A1) and Yoshida (US8241866B2).  
Regarding claims 1 and 2, Nuding teaches the discrimination between intact (live) and damaged (inactivated) bacterial cells is based on flow cytometry in conjunction with a membrane potential sensitive fluoroprobe (Nuding Pg. 336, Col. 1, last line – Col. 2, lines 1-3), anionic dye bis-(1,3-dibutylbarbituric acid) trimethine oxonol [DiBAC4(3)] (membrane-associated dye) (Nuding Pg. 336, Col. 2, lines 6-8). The antimicrobial effect of HBD-3 (recombinant human beta-defensin 3) against different bacterial strains (treated sample) was examined (Nuding Pg. 336, Col. 2, ¶ 2). Nuding teaches the flow cytometric assay was performed with an argon laser with an excitation wavelength of 490 nm. The emission maximum of DiBAC4(3) is at 516 nm and could be detected as green fluorescence in the channel FL1. A marker was drawn to gate the viable cells in the control and the antimicrobial activity of HBD-3 or protein extracts (determining if cell is inactivated) was determined as percentage of depolarized Nuding Pg. 338, 2.4 Flow Cytometry, lines 1-17). 
Nuding does not teach measuring the intensities at two emission wavelengths of bacterial cells, calculating an intensity ratio (I2/I1), and determining whether bacterial cell is live or inactivated based on the calculated I2/I1 ratio. 
Glukhman teaches staining a cell's membrane with a signal emitting agent that associates with the membrane (membrane-associated dye) and membrane trafficking occurs, then, the signal emitting agent will accumulate to a higher extent in the culturable cells as compared to non-culturable cells and thereby give rise to a stronger signal from these culturable cells (Glukhman ¶ 55, lines 11-16). Fluorescent staining of the microbial cell preparations was conducted at room temperature (about 25°C.) using FM1-43 styryl dye (Glukhman ¶ 137, lines 1-3). Glukhman further discloses detecting signal emitted from each signal emitting agent from said sample and determining therefrom a quantitative value indicative of the number of culturable specific microbial cells in the sample (Glukhman Claim 7). Glukhman teaches the selection criteria required for a microbial cell or group of microbial cells, is that the intensity of the signal emitted from the detected objects be at least below a predetermined upper threshold, and in some embodiments within a predetermined intensity range. Thus, signal intensity below a predetermined minimal level e.g. emitted from cell fragments (dead and damaged cells) or signal intensity above a predetermined maximal level (the upper threshold), e.g. emitted from aggregates of agent or from non-cellular bodies in the sample (Glukhman ¶ 85).  Glukhman also teaches assigning variables (T1 and T2) to the signal emitted using a membrane-associated agent (Glukhman ¶ 24-26).  These Glukhman ¶ 22).  Glukhman does not specifically teach an illuminated stained live bacteria exhibits a first maximum emission peak and an illuminated stained inactivated bacteria exhibits a second maximum emission peak that is shifted compared to the first maximum emission peak; however, this limitation is an inherent characteristic of the single membrane-associated dye, FM1-43.  Glukhman teaches the claimed FM1-43; therefore, the inherent properties are present. 
Yoshida teaches a kit for preparing a measurement sample for detecting live cells, injured cells, VNC (Viable-but-Non Culturable) cells and dead microorganism cells in a sample (Yoshida Abstract, lines 1-2), and enabling distinction of live cells, injured cells and dead cells (Yoshida Col. 4, lines 57-59).  Yoshida teaches the measurement of fluorescence signals FL1 to 3 (emission wavelength intensities), a band pass filter for 515 to 545 nm, especially 530 nm, is preferably used for green fluorescence (FL1), a band pass filter for 564 to 606 nm, especially 585 nm, is preferably used for yellow orange fluorescence (FL2), and a long wavelength band pass filter for 655 to 800 nm, especially 670 nm, is preferably used for red fluorescence (FL3) (Yoshida Col. 14, lines 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nuding's method by adding Glukhman's step for determining the number of culturable microbial cells by comparing variables based on signal intensity (calculating a ratio) and using the membrane-associated dye, FM1-43, and Yoshida's step of measuring multiple emission signals for detecting live, injured and dead cells, because Glukhman teaches determining a quantitative value 
Regarding claims 4-5, Glukhman teaches an overlapping range of the excitation wavelength. Fluorescent images of the signal emitting samples were obtained using Axiovert 200 Microscope (Karl Zeiss), 1.3NA Plan Neofluor X10 objective (BP 450-490 excitation filter (Excitation: 450-490 nm) (Glukhman ¶ 138). Additionally, Yoshida teaches the excitation wavelength is 488 nm (Yoshida Col. 17, lines 38-40). 
Regarding claims 6-7, Yoshida teaches the measurement of fluorescence signals FL1 to 3 (emission wavelength intensities), a band pass filter for 515 to 545 nm, especially 530 nm, is preferably used for green fluorescence (FL1), a band pass filter for 564 to 606 nm, especially 585 nm, is preferably used for yellow orange fluorescence (FL2), and a long wavelength band pass filter for 655 to 800 nm, especially 670 nm, is preferably used for red fluorescence (FL3) (Yoshida Col. 14, lines 37-43), 
Although Yoshida does not teach wavelength 1 is 530 nm and wavelength 2 is 610 nm or wavelength 1 is 670 nm and wavelength 2 is 780 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 9, Nuding, Glukhman and Yoshida do not specifically teach live bacteria have I2/I1 < 2.0, and inactivated bacteria have I2/I1 > 2.0. 
Glukhman teaches the selection criteria required for a microbial cell or group of microbial cells, is that the intensity of the signal emitted from the detected objects be at least below a predetermined upper threshold, and in some embodiments within a predetermined intensity range. Thus, signal intensity below a predetermined minimal level e.g. emitted from cell fragments (dead and damaged cells) or signal intensity above a predetermined maximal level (the upper threshold), e.g. emitted from aggregates of agent or from non-cellular bodies in the sample (Glukhman ¶ 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining step in Nuding, Glukhman, and Yoshida's method by defining the range of variables based on signal intensity (ratio) that correlate to live and inactivated cells to distinguish between live and inactivated cells. 
Regarding claims 10-11, Nuding, Glukhman and Yoshida do not specifically teach calculating a second I2/I1 ratio of a control containing only live bacteria, comparing the I2/I1 ratio of the sample with the second I2/I1 ratio of the control, or generating a non-viability parameter by dividing the I2/I1 ratio of the sample over the I2/I1 ratio of the control.
Nuding Pg. 338, 2.4 Flow Cytometry, lines 13-17).
Glukhman teaches the selection criteria required for a microbial cell or group of microbial cells, is that the intensity of the signal emitted from the detected objects be at least below a predetermined upper threshold, and in some embodiments within a predetermined intensity range. Thus, signal intensity below a predetermined minimal level e.g. emitted from cell fragments (dead and damaged cells) or signal intensity above a predetermined maximal level (the upper threshold), e.g. emitted from aggregates of agent or from non-cellular bodies in the sample (Glukhman ¶ 85). Glukhman also teaches predetermined selection parameters and a plurality of predetermined normalizing factors each selection parameter and each normalizing factor being specific for a microbial cell or for a group of microbial cells (Glukhman ¶ 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining step in Nuding, Glukhman, and Yoshida's method by further calculating a second set of variables based on signal intensity (ratio) for a control, comparing the sample and control, and further generating non-viability parameters in order to create selection and normalizing factors to determine a quantitative value indicative of culturable microbial cells (Glukhman ¶ 37-38).
claims 18-19 and 30, Nuding teaches the discrimination between intact (live) and damaged (inactivated) bacterial cells is based on flow cytometry in conjunction with a membrane potential sensitive fluoroprobe (Nuding Pg. 336, Col. 1, last line – Col. 2, lines 1-3), anionic dye bis-(1,3-dibutylbarbituric acid) trimethine oxonol [DiBAC4(3)] (membrane-associated dye) (Nuding Pg. 336, Col. 2, lines 6-8). The antimicrobial effect of HBD-3 (recombinant human beta-defensin 3) against different bacterial strains (treated sample) was examined (Nuding Pg. 226, Col. 2, ¶ 2). Nuding teaches the flow cytometric assay was performed with an argon laser with an excitation wavelength of 490 nm. The emission maximum of DiBAC4(3) is at 516 nm and could be detected as green fluorescence in the channel FL1. A marker was drawn to gate the viable cells in the control and the antimicrobial activity of HBD-3 or protein extracts (determining if cell is inactivated) was determined as percentage of depolarized bacteria with respect to the untreated control (Nuding Pg. 338, 2.4 Flow Cytometry, lines 1-17).  Nuding also teaches a marker was drawn to gate the viable cells in the control and the antimicrobial activity of HBD-3 or protein extracts was determined as percentage of depolarized bacteria with respect to the untreated control (Nuding Pg. 338, 2.4 Flow Cytometry, lines 13-17).
Nuding does not teach measuring intensity of emitted light at a plurality of wavelengths or the single membrane-associated dye is a sytryl dye. 
Glukhman teaches staining a cell's membrane with a signal emitting agent that associates with the membrane (membrane-associated dye) and membrane trafficking occurs, then, the signal emitting agent will accumulate to a higher extent in the culturable cells as compared to non-culturable cells and thereby give rise to a stronger Glukhman ¶ 55, lines 11-16). Fluorescent staining of the microbial cell preparations was conducted at room temperature (about 25°C.) using FM1-43 styryl dye (Glukhman ¶ 137, lines 1-3). 
Yoshida teaches a kit for preparing a measurement sample for detecting live cells, injured cells, VNC (Viable-but-Non Culturable) cells and dead microorganism cells in a sample (Yoshida Abstract, lines 1-2), and enabling distinction of live cells, injured cells and dead cells (Yoshida Col. 4, lines 57-59).  Yoshida teaches the measurement of fluorescence signals FL1 to 3 (emission wavelength intensities), a band pass filter for 515 to 545 nm, especially 530 nm, is preferably used for green fluorescence (FL1), a band pass filter for 564 to 606 nm, especially 585 nm, is preferably used for yellow orange fluorescence (FL2), and a long wavelength band pass filter for 655 to 800 nm, especially 670 nm, is preferably used for red fluorescence (FL3) (Yoshida Col. 14, lines 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nuding's method by subsituting Glukhman's membrane-associated dye FM1-43 with DiBAC4(3), and adding Yoshida's step of measuring multiple emission signals for detecting live, injured and dead cells, because Glukhman teaches determining a quantitative value indicative of the number of culturable microbial cells in a sample treated with at least one signal-emitting agent capable of associating with the microbial cell's membrane; and further determining based on selected signal emitting objects, a quantitative value indicative of the number of culturable cells in the tested sample (Glukhman Abstract, lines 1-8 and 19-21).  Yoshida teaches an analogous method of measurement sample for detecting live cells, 
Regarding claims 20-21, Glukhman teaches an overlapping range of the excitation wavelength. Fluorescent images of the signal emitting samples were obtained using Axiovert 200 Microscope (Karl Zeiss), 1.3NA Plan Neofluor X10 objective (BP 450-490 excitation filter (Excitation: 450-490 nm) (Glukhman ¶ 138). Additionally, Yoshida teaches the excitation wavelength is 488 nm (Yoshida Col. 17, lines 38-40). 
Regarding claims 22-24, Yoshida teaches the measurement of fluorescence signals FL1 to 3 (emission wavelength intensities), a band pass filter for 515 to 545 nm, especially 530 nm, is preferably used for green fluorescence (FL1), a band pass filter for 564 to 606 nm, especially 585 nm, is preferably used for yellow orange fluorescence (FL2), and a long wavelength band pass filter for 655 to 800 nm, especially 670 nm, is preferably used for red fluorescence (FL3) (Yoshida Col. 14, lines 37-43); however, Yoshida does not teach wavelength 1 is 530 nm and wavelength 2 is 610 nm or wavelength 1 is 670 nm and wavelength 2 is 780 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the emission wavelengths at which the fluorescence spectra is measured by routine experimentation in the method taught by Nuding, Glukhman and Yoshida. 
Regarding claims 25-26, 28-29, 31-32 and 34-35, Nuding teaches the antimicrobial effect of HBD-3 (recombinant human beta-defensin 3) against different Nuding Pg. 336, Col. 2, ¶ 2). A dose dependent antibacterial activity of HBD-3 against E. coli K12 and S. aureus ATCC 25923 was observed (Nuding Pg. 338, 3.1. HBD-3, ¶ 2, lines 1-2).  
Regarding claims 27 and 33, Glukhman teaches washing of the agent may be achieved by any technique known in the art. This may include, without being limited thereto, filtration (e.g. with a conventional microbial filter), centrifugation (e.g. above 4500 rpm) and any other technique that allows separation of the cells from the non-associated agent(s) (stain) dissolved or suspended in the liquid of the sample (Glukhman ¶ 82, 4-10).

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.  Applicant traverses the rejection under 35 USC 103.  Applicant argues (Arguments Pg. 10, ¶ 2) that the amended claim limitations "the single membrane-associated dye stains both live and inactivated bacteria", "an illuminated stained live bacteria exhibits a first maximum emission peak" and "an illuminated stained inactivated bacteria exhibits a second maximum emission peak that is shifted compared to the first maximum emission peak" are not taught or suggested by the prior art.  Examiner .
Applicant further argues Yoshida contains two different nuclear stains and does not teach a single membrane-associated dye (Arguments Pg. 10-11); however, Yoshida states the stain contains "at least a first stain agent that can penetrate cells walls of live cells, injured cells and dead cells" (Yoshida Col. 13, lines 9-11).  Furthermore, the instant claim recites the open transitional phrase "comprising", and does not preclude the use of a second stain.  Applicant argues Nuding uses a stain that will only provide significant fluorescence signal when the bacteria is dead and Glukhman relies on difference in light intensity between live cells and cell fragments, not differences in emission wavelengths.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nuding was relied upon for teaching the differentiation between live and inactivated bacteria by staining and illuminating the sample, and the claim language does not require a specific binding affinity for intact membranes.  Glukhman was relied upon to teach the FM1-43 dye and calculating values to determine 
Applicant traversed the rejection under 35 USC 101 by arguing the claims are not directed to a judicial exception, but to a practical application (Applicant arguments Pg. 12) and the additionally recited method steps, when considered as a whole, are non-routine and unconventional (Applicant arguments Pg. 16).  As stated in the above rejection, claim 1 recites "calculating a ration I2/I1; and determining whether the bacterial cell is live or inactivated based on the calculated I2/I1 ratio", which is directed to an abstract idea. The claim is considered as a whole. The steps of staining a sample with a membrane-associated dye and illuminating a sample with an incident light are well-understood are routine and conventional activities that do not amount to significantly more than the judicial exception.  Nuding and Glukhman were cited in the above rejection as evidentiary references that disclose staining and illuminating method steps as well-understood, routine and conventional activities within the art. Therefore, these rejections have been maintained.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657